Name: Council Decision (EU) 2016/1062 of 24 May 2016 on the conclusion on behalf of the European Union of the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of Liberia and the Implementation Protocol thereto
 Type: Decision
 Subject Matter: European construction;  fisheries;  international affairs;  Africa
 Date Published: 2016-07-01

 1.7.2016 EN Official Journal of the European Union L 177/1 COUNCIL DECISION (EU) 2016/1062 of 24 May 2016 on the conclusion on behalf of the European Union of the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of Liberia and the Implementation Protocol thereto THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(6), second subparagraph, point (a) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Union and the Republic of Liberia negotiated a Sustainable Fisheries Partnership Agreement (hereinafter referred to as the Agreement) and an Implementation Protocol thereto (hereinafter referred to as the Protocol), granting Union vessels fishing opportunities in the waters over which the Republic of Liberia has sovereignty or jurisdiction in respect of fisheries. (2) The Agreement and the Protocol were signed in accordance with Council Decision (EU) 2015/2312 (2) and apply on a provisional basis from 9 December 2015. (3) The Agreement set up a Joint Committee which is responsible for monitoring the performance, interpretation and application of the Agreement. Furthermore, the Joint Committee may approve certain modifications to the Protocol. In order to facilitate the approval of such modifications, it is appropriate to empower the Commission, subject to specific conditions, to approve them under a simplified procedure. (4) The Agreement and the Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Sustainable Fisheries Partnership Agreement between the European Union and the Republic of Liberia and the Implementation Protocol thereto are hereby approved on behalf of the Union. Article 2 The President of the Council shall, on behalf of the Union, give the notifications provided for in Article 16 of the Agreement and in Article 13 of the Protocol. (3) Article 3 Subject to the provisions and conditions set out in the Annex to this Decision, the Commission shall be empowered to approve, on behalf of the Union, modifications to the Protocol within the Joint Committee. Article 4 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Done at Brussels, 24 May 2016. For the Council The President A.G. KOENDERS (1) Consent of 10 May 2016 (not yet published in the Official Journal). (2) Council Decision (EU) 2015/2312 of 30 November 2015 on the signing, on behalf of the European Union, and provisional application of the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of Liberia and the Implementation Protocol thereto (OJ L 328, 12.12.2015, p. 1). (3) The date of entry into force of the Agreement and of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council. ANNEX Scope of the empowerment and procedure for establishing the Union position in the Joint Committee (1) The Commission shall be authorised to negotiate with the Republic of Liberia and, where appropriate and subject to complying with point 3 of this Annex, agree on modifications to the Protocol in respect of the following issues: (a) review of fishing opportunities, and, consequently, of the relevant financial contribution, and decision on experimental fisheries, in accordance with Articles 6 and 7 of the Protocol; (b) decision on the modalities of the sectoral support in accordance with Article 4 of the Protocol; (c) decision on measures to ensure sustainable management of the fisheries resources in accordance with Article 5(5) of the Protocol; (d) decision on technical provisions of the Protocol and the Annex thereto in accordance with Article 6(2) of the Protocol. (2) In the Joint Committee the Union shall: (a) act in accordance with the objectives pursued by the Union within the framework of the common fisheries policy; (b) follow the Council conclusions of 19 March 2012 on a communication on the external dimension of the common fisheries policy; (c) promote positions that are consistent with the relevant rules adopted by regional fisheries management organisations and in the context of joint management by coastal states. (3) When a decision on modifications to the Protocol referred to in point 1 is intended to be adopted during a Joint Committee Meeting, the necessary steps shall be taken so as to ensure that the position to be expressed on behalf of the Union takes account of the latest statistical, biological and other relevant information transmitted to the Commission. To this effect and based on that information, a document setting out the particulars of the proposed Union position shall be transmitted by the Commission services, in sufficient time before the relevant Joint Committee Meeting, to the Council or to its preparatory bodies for consideration and approval. In respect of the issues referred to in point 1(a), the approval of the envisaged Union position by the Council shall require a qualified majority of votes. In the other cases, the Union position envisaged in the preparatory document shall be deemed to be agreed, unless a number of Member States equivalent to a blocking minority objects during a meeting of the Council's preparatory body or within 20 days from receipt of the preparatory document, whichever occurs earlier. In case of such objection, the matter shall be referred to the Council. If, in the course of further meetings, including on the spot, it is impossible to reach an agreement in order for the Union position to take account of new elements, the matter shall be referred to the Council or its preparatory bodies. (4) The Commission is invited to take, in due time, any steps necessary as a follow-up to the decision of the Joint Committee, including, where appropriate, a publication of the relevant decision in the Official Journal of the European Union and a submission of any proposal necessary for the implementation of that decision.